     Case 2:19-cv-00792-WBS-DMC Document 23 Filed 04/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   WAYNE WOFFORD,                           No. 2:19-CV-0792 WBS DMC
13                 Plaintiff,

14         v.                                 ORDER
15   COMMISSIONER OF SOCIAL SECURITY,

16                 Defendant.

17

18                                 ----oo0oo----

19              Plaintiff, who is proceeding with retained counsel,

20   brings this action for judicial review of a final decision of the

21   Commissioner of Social Security under 42 U.S.C. § 405(g).           The

22   matter was referred to a United States Magistrate Judge pursuant

23   to Eastern District of California local rules.

24              On February 26, 2021, the Magistrate Judge filed

25   findings and recommendations herein which were served on the

26   parties and which contained notice that the parties may file

27   objections within the time specified therein.         Timely objections

28   to the findings and recommendations have been filed.
                                          1
     Case 2:19-cv-00792-WBS-DMC Document 23 Filed 04/16/21 Page 2 of 3


 1              In accordance with the provisions of 28 U.S.C. §

 2   636(b)(1)(C) and Local Rule 304(f), this court has conducted a de

 3   novo review of this case.      Having carefully reviewed the entire

 4   file, the court finds the findings and recommendations to be

 5   supported by the record and by proper analysis.

 6              Specifically, the court finds that the Commissioner’s

 7   decision was based on properly legal standards and supported by

 8   substantial evidence in the record as a whole.         See Tacket v.

 9   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999).        In doing so, the
10   court agrees with the magistrate judge’s findings, among others,

11   that (1) the administrative law judge (“ALJ”) properly determined

12   plaintiff’s residual capacity functioning in connection with his

13   visual impairment; (2) plaintiff’s ability to work for many years

14   was a proper factor to consider in assessing disability, given

15   the ALJ’s recognition of plaintiff’s lifetime of visual

16   impairments since age two; (3) plaintiff’s Global Assessment of

17   Functioning (“GAF”) score in February 2016 did not indicate

18   worsening mental impairments, given the limitation of this

19   assessment and the improvements he showed with counseling; (4)
20   the ALJ did in fact account for Dr. Izzi’s opinion that plaintiff

21   was moderately limited in his ability to be supervised; and (5)

22   the ALJ properly discounted the testimony of plaintiff and his

23   mother regarding the severity of his symptoms in light of the

24   objective medical evidence and his daily activities.

25              Accordingly, IT IS HEREBY ORDERED that:

26              1.    The findings and recommendations filed February

27   26, 2021, are adopted in full;

28              2.    Plaintiff’s motion for summary judgment (Docket
                                          2
     Case 2:19-cv-00792-WBS-DMC Document 23 Filed 04/16/21 Page 3 of 3


 1   No. 17) is denied;

 2              3.    Defendant’s cross-motion for summary judgment

 3   (Docket No. 18) is granted;

 4              4.    The Commissioner’s final decision is affirmed; and

 5              5.    The Clerk of the Court is directed to enter

 6   judgment and close this file.

 7   Dated:   April 15, 2021

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          3
